Title: To Thomas Jefferson from James Seagrove, 16 July 1807
From: Seagrove, James
To: Jefferson, Thomas


                        
                     Sir
                     
                            Town of St: Mary’s in Georgia 16 July 1807
                        
                         Agreeably to a resolution passed this day, by the Committee of Safety of this town; I am directed to
                                forward to you, a copy of all the Resolutions they have entered into; and also to state to you, the present
                                unprotected situation of this port & and district. The resolutions I have the honor to inclose. It now remains
                                to state to you, our situation at this momentous crisis: which I shall do with brivity and candor; founded on my
                                intimate knowledge of the facts. 
                             In the first place, Sir, I have to inform, that the bar of Saint Mary’s, is fully equal to admitting
                                Vessels drawing twenty feet water; and after they will have the same draft of water for Eighty miles up the St Mary’s
                                river, through a country abounding with large herds of Cattle on both banks; and the land covered with the best of
                                timber for building of Vessels. Our port is spacious, and secure from storms. The climate remarkably good. These
                                things considered in conjunction with the near approach of the Gulph stream to our bar—our vicinity to Bermudas
                                & the Bahama Islands these nests for Privatiers and rendezvouses for crusing vessels, might induce them to
                                visit us, having in view different objects—such as obtaining supplies of Cattle and provisions, and of plundering both
                                town & country—and of securing a secure harbour in our waters & probably of opening a communication by
                                this river with their old friends and Ally’s the Creek Indians. To prevent anything of this kind taking place, I can
                                assure you, that there is not a Fort, or battery, or a single Cannon mounted or a Carriage to mount one on—Not a pound
                                of either powder or balls in this County belonging to the publick, and but little belonging to individuals. Our Militia
                                consisting of near five hundred, not more then half of them properly armed. A few small guns belonging to the United
                                States (Nine in number) 4 & 9 Pounders all Iron, lay buried in the ruins of Fort Washington on Point
                                Peter—these are without carraiges, and considered too light for the defence of this river. One brass Six pounder
                                belonging to the U: States in this town—sent here by Governor Milledge from Savannah—it is without a Carriage or any
                                equipments for a field piece or amunition sutable for it: which if there was it would be found very useful, as there
                                is a Company of Artillery now forming in this town 
                             I beg leave to mention that the approach by water to this place is capable of being defended—There are
                                two Sites for forts; the one on the south point of Cumberland Island at the entrance from Sea—the other at the mouth
                                of S Mary’s river on Point Peter three miles from the first site—The river at the first place is one mile wide, at
                                the later only half a mile. This town is distant from the Sea by course of the river only Six miles—It contains nearly
                                One hundred houses and five hundred inhabitants; and dayly growing into importance as a commercial port. No place more
                                favourable for shipbuilding; as having the best of timber, and good workmen of every kind necessary for that purpose
                                as any in the U: States 
                             These things I mention with all possible defference and respect, and as an additional motive with
                                Government for streaching out her procting arm to our new settlement that in no very distant period may be of use to
                                the union: but if suffered to fall into the hands of our enemy’s, might be very detrimental during a War—
                             It might be thought presumptious in me to mention or attempt to state what I might think would be
                                sufficient Works, and Garrisons for the defence of St Mary’s—for which reason I decline saying a word on that
                                head—having the most entire and unlimited confidence in the Executive of our general Government that they will afford
                                us all the aid they conveniently & immediately can in support of our own exertions in the defence of our
                                conmon Country—I hope you will excuse the plain unadorned statement I now lay before you: but I conceived such stile
                                would be the most acceptable to a man worthy of presiding as the head of a nation of freemen—With sentiments of
                                profound respect and veneration I remain
                  Sir Your devoted Obedt Humbe St: 
                        
                                
                        Jas Seagrove Chairman
                                of the Committee of safety of
                                St Mary’s in Georgia
                            
                    